Title: Bill for the Removal of the Seat of Government of Virginia, 11 November 1776
From: Virginia House of Delegates
To: 


                    
                        [11 November 1776]
                    
                    Whereas great numbers of the Inhabitants of this Commonwealth must frequently, and of necessity resort to the seat of Government, where General assemblys are convened, Superior Courts are held and the Governor and Council usually transact the executive business of Government, and the equal rights of all the said Inhabitants require that such seat of Government should be as nearly central to all, as may be, having regard only to Navigation the benefits of which are necessary for encouraging the growth of a Town. And Whereas it has been found by the experience of some of our Sister States a very distressing circumstance, in times of war, that their seats of Government were so situated as to be exposed to the insults, and injuries of the publick enemy, which <dangers may be avoided> distresses may be prevented in this Commonwealth and equal Justice done to all <the> it’s Citizens of this Commonwealth by removing <the> it’s seat of Government to the town ofin the County ofwhich is more safe and central than any other Town situated on navigable water.
                    Be it therefore enacted, by the General Assembly of the Commonwealth of Virginia, that six whole squares of ground, surrounded each of them by four streets, and containing all the ground within such streets situatein the said Town ofand on an open and airy part thereof shall be appropriated to the use and purpose of public buildings.
                    And be it further enacted that on one of the said squares shall be erected one house for the use of the General assembly to be called the Capitol which said Capitol shall contain two rooms or  apartments for the use of the Senate and their Clerk, and two others for the use of the House of Delegates and their Clerk, and others for the purposes of Conferences, Committees, and a Lobby, of such forms and dimensions as shall be adapted to their respective purposes. And on one other of the said squares shall be erected another building to be called the General Courthouse which shall contain two rooms or apartments for the use of the Court of Appeals and its Clerk, two others for the use of the High Court of Chancery and its Clerk, two others for the use of the General Court and its Clerk, two others for the use of the Court of Admiralty and its Clerk, two others for the use of the Privy Council and its Clerk and others for the uses of Grand and petty juries of such forms and dimensions as shall be adapted to their respective purposes, which said houses shall be built in a handsome manner with walls of Brick, and Porticos, where the same may be convenient or Ornamental: on one other of the said Squares, shall be built a house with three apartments for the Ordinary use of the Clerks of the High Court of Chancery, General Court, and Court of Admiralty; each of them to have one of the said apartments: one other house with three apartments, to be used as a land office: and one other for a publick jail with few apartments for the present, but so planned as to admit of addition in future: two other of the said Squares shall be appropriated to the use of the Governor of the Commonwealth for the time being, to be built on hereafter, and one other square shall be appropriated to the use of a publick Market.
                    And be it further enacted that five persons shall be appointed by joint Ballot of both houses of Assembly to be called the Directors of the publick buildings who, or any three of them, shall be and are hereby empowered to make choice of such squares of ground situate as before directed as shall be most proper and convenient for the said publick purposes; to agree on plans for the said buildings; to employ proper workmen to erect the same; to procure necessary materials for them; and to draw on the Treasurer of this Commonwealth from time to time as the same shall be wanting for any sums of money not exceeding six thousand pounds in the whole; which draughts he is hereby authorized to answer out of any public money which shall be in his hands at the time: and in case of the death of any of the said Directors, or their refusal to act, the Governor is hereby authorized to appoint others in their stead who shall have the same powers as if they had been <chosen> appointed by joint Ballot of both houses as before directed.
                    
                    And to the end that reasonable satisfaction may be paid and allowed for all such Lotts of ground as by virtue of this Act may be taken and appropriated to the uses aforesaid, Be it further enacted that the Clerk of the County ofis hereby empowered and required at the desire of the said Directors to issue a writ directed to the Sheriff of the said County, commanding him to summon and impannel twelve able and discreet Freeholders, no ways concerned in interest in the said Lotts of land, nor in any ways related to the Owners or Proprietors thereof to meet at the said Town ofon a certain day to be named in the said writ, not under five nor more than ten days from the date thereof who shall be sworne by the said Sheriff, and shall upon their Oaths value and appraise the said Lots of ground in so many several and distinct parcels as shall be owned by several and distinct owners, and according to their respective interests and Estates therein; and if the said valuation can not be completed in one day then the said Sheriff shall adjourn the said Jurors from day to day until the same be completed, and after such valuation and appraisement so made, the said Sheriff shall forthwith return the same under the hands and Seals of the said Jurors to the Clerks office of the said County. And the right and property of the said Owners <of> in the said lots of land shall be immediately divested and be transferred to this Commonwealth in full and absolute dominion, any want of consent or disability to consent in the said owners notwithstanding.
                    And be it further Enacted, that the Costs and charges of the purchase of the said Lotts of land shall be paid and satisfied by the publick at the next Session of Assembly to the several and respective proprietors or owners thereof according to the valuation made as aforesaid.
                    And be it further Enacted that it shall and may be lawful for the said Directors and they are hereby required to rent at the publick expence for the use of the Governor such Houses and Lotts of land as may be necessary for his accomodation until buildings for that purpose may with convenience be erected by the Publick.
                    And Whereas it may be expedient to enlarge the said Town ofby laying off an additional number of Lotts to be added thereto and it may also happen that some of the Lands adjacent to the said Town, not yet laid off into Lotts, may be more convenient for the publick uses, Be it therefore enacted that it shall and may be lawful for theof the said town ofand they are hereby required to cause two  hundred additional lots or half acres of land to be laid off adjacent to such parts of the said Town ofas to them shall seem most convenient for the use of those who may chuse to settle in the said Town. And the said Directors shall be at Liberty to appropriate the six squares aforesaid either from among the Lotts now in the said town, or those to be laid off as before directed, or may have the said Six Squares laid off in any place adjacent to the said Town, and the said Six squares and two hundred Lotts shall thenceforth be added to and be a part of the said town ofsaving always to the proprietors of the Land so to be laid off into lotts their full right to the said lotts (other than the Six squares aforesaid) when the same shall be laid off.
                    And Be it further Enacted that from and after the 25th day of December which shall be in the Year of our Lord 1777. the said Court of Appeals, High Court of Chancery, General Court and Court of Admiralty shall thenceforth hold their Sessions in the said General Courthouse: that the first meeting of General Assembly after the same 25th day of December shall in like manner be in the said Capitol, and the Clerks of the two houses of Assembly and of the said several Courts are hereby authorized and required, at some convenient time before hand, to remove, at the publick expence, their several records to the said Offices to be provided and appropriated to them respectively by the said Directors.
                